CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-51223, 333-40264 and 333-108992 on Form S-8 of our report dated February 24, 2010, appearing in this Annual Report on Form 11-K of the Employee Savings and Thrift Plans (Saudi Arabia) of The Procter & Gamble Company for the year ended December 31, 2009. Deloitte & Touche Bakr Abulkhair & Co. /s/ Al-Mutahhar Y. Hamiduddin Al-Mutahhar Y. Hamiduddin License No. 296 March24, 2010
